Citation Nr: 1529109	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connected for a low back disability, to include as secondary to a service-connected left ankle disability. 

2.  Entitlement to increases in the "staged" ratings for residuals of a right long (middle) finger compound fracture, currently rated 10 percent from June 10, 2005, 100 percent from July 27, 2005 (convalescent rating), 0 percent from October 1, 2005, and 10 percent from June 16, 2006.

3. Entitlement to a rating in excess of 30 percent for partial neuropathy, left peroneal nerve and old fracture with subtalar arthrodesis and osteoarthritis of the left ankle (a left ankle disability). 

4.  Entitlement to a rating in excess of 10 for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 0 percent for bilateral hearing loss. 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1959 to November 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision, which continued the 0 percent rating for a right middle finger disability; a June 2010 rating decision, which continued a 30 percent rating for a left ankle disability and a 0 percent rating for bilateral hearing loss, and confirmed and continued the denial of a low back disability; a February 2011 rating decision which granted a 10 percent rating for PTSD; and a September 2012 rating decision which denied TDIU by a Department of Veterans Affairs (VA) Regional Office (RO).  A Decision Review Officer (DRO) hearing was held in December 2011 and a Board hearing before the undersigned was held in November 2014.  Transcripts of these hearings have been associated with the record.  

The Board notes that on his March 2012 substantive appeal perfecting the appeal for an increased rating for PTSD, the Veteran indicated that he desired a Board hearing.  The November 2014 Board hearing did not address the Veteran's PTSD claim; however, in May 2015 the Veteran indicated that wished to withdraw his request for a hearing.  Accordingly, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

With respect to the Veteran's claim for a rating in excess of 10 percent for a right middle finger disability, an August 2007 rating decision continued the 0 percent rating for a right middle finger disability.  The Veteran initiated an appeal and submitted a timely substantive appeal (VA Form 9).  An interim February 2011 rating decision granted an increased 10 percent rating from June 16, 2006.  Correspondence received in September 2011 and November 2011 indicated that the Veteran did not wish to continue to his appeal with respect to his right middle finger disability rating.  However, at the December 2011 DRO hearing, the DRO indicated that the rating for the right middle finger was in fact on remand, and the issue was again readjudicated in a September 2012 rating decision.  

Given the foregoing, although the Veteran indicated he wished to withdraw the appeal for an increased right middle finger rating, at the December 2011 DRO hearing, the AOJ essentially informed the Veteran that the claim was on appeal and again readjudicated the claim in September 2012.  Such actions led the Veteran to believe that an appeal was perfected and ongoing.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating an issue as if it were part of a claimant's timely filed substantive appeal, VA waived any objections it might have had to the timeliness of the appeal with respect to the matter).  Therefore, the Board has characterized the issue on appeal as a claim for a rating in excess of 10 percent for a right middle finger disability, on appeal from the August 2007 rating decision.

Although the Agency of Original Jurisdiction (AOJ) implicitly reopened the Veteran's claim of service connection for a low back disability by deciding the issue on its merits in a February 2012 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

The Board notes that with respect to the petition to reopen a claim of service connection for a low back disability, additional medical treatment records have been added to the Veteran's electronic record.  The Veteran did not waive AOJ review of the evidence and the Veteran's substantive appeal was received prior to February 2013.  However, the Board finds this evidence duplicative or cumulative of evidence previously of record (it is not in dispute that the Veteran has a current low back disability) and as the petition to reopen is being granted and the underlying claim is remanded, the Board finds that there is no prejudice to the Veteran in proceeding to adjudicate the appeal.  [The Board acknowledges that additional evidence was also submitted with respect to the herein decided claim for increase for a right middle finger disability; however, this issue was thereafter readjudicated in an August 2014 rating decision; for this reason, the Board finds that as the RO has reviewed this evidence there is no prejudice in the Board proceeding with adjudication of this issue.]  

Also regarding this issue, as noted in the Title page, the Veteran received a 100 percent convalescent rating for the service-connected finger; this granted the maximum benefit on a non-schedular basis.  Although the Board listed this period for clarity sake, the question before the Board to review is entitlement to a higher schedular rating for this disability and this is the issue addressed by the Board below.

The issue of service connection for neuropathy secondary to the Veteran's service-connected right middle finger disability has been raised by the record in statements received from the Veteran and his prior representative in July 2007.  This issue does not appear to have been adjudicated by the AOJ in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for a low back disability(on the merits), increased ratings for bilateral hearing loss, a left ankle disability, and PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. An unappealed December 2005 Board decision declined to reopen a claim of service connection for a low back disability based essentially on findings that the Veteran's chronic back condition was not manifested in service, and was not otherwise related to service or to his service-connected left ankle disability.

2.  Evidence received since the December 2005 Board decision suggests that the Veteran may have a low back disability related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.   

3. The Veteran's residuals of a right middle finger compound fracture have not been productive of ankylosis of any of his digits, the actual amputation of any digit, a gap of one inch or greater between fingers and the thumb pad or a gap or one inch or more between the fingertips of the right middle/index finger and the proximal transverse crease of the hand, or arthritis involving two or more major joints or two or more minor joint groups. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Throughout the appeal period, the criteria for a 10 percent rating, but no higher, for a right middle finger disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to fulfill duties to notify and assist.  With respect to the petition to reopen a claim of service connection for a low back disability, as the instant decision grants the aspect of the claim being adjudicated at this time (i.e., reopens the claim) there is no need to further discuss the VCAA as it pertains to this matter.

The Veteran's claim seeking an increased rating for a right middle finger disability stems from a request for a higher rating.  Therefore, the VCAA requirement for that matter is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). By correspondence dated in July 2007 and December 2008, VA notified the Veteran of the information needed to substantiate and complete increased rating claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in an August 2014 rating decision.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Notably, the Veteran has not indicated that any pertinent records remain outstanding.  VA examinations were conducted in July 2005, July 2007, May 2012, and June 2014.  Together, these are adequate for rating purposes, as they reflect familiarity with the record and relevant medical history, and the associated reports note all findings necessary for rating the disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

New and Material

Generally, an unappealed Board decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7104.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310(a) (2014), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An August 2002 rating decision denied the Veteran's claim for a low back disability finding that such was not related to his service-connected left ankle disability and there was no evidence of a chronic low back disability in service.  A March 2004 Board decision upheld this original denial.  The Veteran submitted additional medical evidence and an August 2004 rating decision confirmed and continued the denial of a low back disability.  A December 2005 Board decision upheld the continued denial of a low back disability finding that the additional medical evidence was cumulative and redundant of the evidence of record at the time of the previous Board denial and declined to reopen the claim. 

Evidence of record at the time of the December 2005 Board denial includes the Veteran's STRs, private medical records (including a March 2002 private chiropractor record indicating that the Veteran's left ankle disability caused his low back disability and an April 2004 statement from a private physicians assistant that the Veteran's low back pain is at least as likely a result of injuries in service) and an August 2002 VA examination.

Evidence received since the December 2005 Board decision includes private and VA treatment records showing ongoing treatment for a low back disability and the November 2014 Board hearing testimony of the Veteran and his spouse indicating that he has suffered from back pain since separation from service and that it is their belief that the Veteran's left ankle disability aggravates his low back disability.

As the Veteran's claim was previously denied based essentially on findings that a chronic back disability was not manifested in, or shown to be related to, his service or caused or aggravated by his service-connected left ankle disability, for evidence received since to be new and material in the matter, it must relate to that unestablished fact (i.e., it must show/suggest that he has a low back disability that may be related to his service or was caused or aggravated by his left ankle disability).  The Board observes that the Veteran's November 2014 Board hearing testimony is presumed credible for the purpose of reopening the claim.  As the evidence received since the December 2005 Board decision includes the Veteran's and his wife's Board hearing testimony, wherein they both asserted that he has had back trouble ever since his injury in service, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for a low back disability, that raises a reasonable possibility of substantiating the claim.  Consequently, and particularly in light of the "low threshold" standard set forth in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received, and that the claim of service connection for a low back disability may be reopened.

Increased rating for a Right Middle Finger Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) . 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted above, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez, 218 F.3d at 1380-81.

The Veteran's residuals of a right middle finger compound fracture is assigned a 10 percent rating from June 10, 2005, a 100 percent rating from July 27, 2005 a 0 percent rating from October 1, 2005, and a 10 percent rating from June 16, 2006 under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis.  This is the maximum rating available under this Diagnostic Code.  (As previously noted, the period July 27, 2005 to September 30, 2005, when the Veteran is in receipt of a 100 percent rating is not for consideration by the Board in this appeal as such was granted on a non-schedular basis and represented a grant of the maximum benefit on a non-schedular basis; this appeal addresses entitlement to a higher schedular rating.)

The July 2005, July 2007, May 2012 and June 2014 VA hand examiners confirmed that the Veteran is left-handed, thus establishing that his service-connected right middle finger is on the minor, i.e., non-dominant hand.  See 38 C.F.R. § 4.69. 

DCs 5216 through 5227 evaluate ankylosis of the individual and multiple digits, while DCs 5228 through 5230 evaluate limitation of motion of the individual digits. Regarding limitation of motion, Note (1) after DC 5215 provides in relevant part that for digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  Note (5) after DC 5215 states that, if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations. 

Under DC 5228, a noncompensable rating is assigned when the limitation of motion in the thumb is manifested by a gap of less than one inch between the thumb pad and the finger, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for a gap of one to two inches between the thumb pad and the finger, with the thumb attempting to oppose the finger.  A 20 percent rating is warranted with a gap of more than two inches. 

Regarding the index or long finger, under DC 5229, a noncompensable rating is warranted when there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A compensable rating requires more severe limitation of motion.

Regarding the ring or little finger, under DC 5230, only noncompensable ratings are assigned.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1). 

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the Rating Schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, Note (2).

 Also, if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  38 C.F.R. § 4.71a, Note (5). 

On July 2005 VA examination, the Veteran reported a crush injury to his right middle finger in service and complained of pain and stiffness in his right middle finger.  The Veteran indicated that he is left-hand dominant.  The examiner noted no overall decreased strength or dexterity and indicated that the Veteran's symptoms included pain, limited motion, and stiffness.  The diagnosis was osteoarthritis of the long middle ringer which had flare-ups one yearly or less that would result in difficult making a fist and gripping.  On examination there was no ankylosis of any digit and no gap between the thumb pad and the tips of fingers on attempted opposition of thumb to fingers.  There was a gap of less than one inch between the little finger and the proximal transverse crease of hand on maximal flexion of fingers on both hands.  Range of motion testing of the right middle finger showed metacarpophalangeal flexion was to 90 degrees, proximal interphalangeal flexion was to 105 degrees, and distal interphalangeal flexion was to 75, with pain at the end of the ranges and no change with repetitive motion.  The examiner noted a ganglion cyst between the second and third metacarpophalangeal joints which was tender to the touch.  The Veteran reported that he was scheduled for surgical excision on July 26, 2005.  The examiner indicated the disability had significant effects on the Veteran's usual occupation due to decreased manual dexterity and pain.  Other effects on daily activities were noted to be mild or absent. 

July 2005 X-rays showed no acute fracture or dislocation, marginal sclerosis and spurs involving the distal interphalangeal joints of the index and middle finger consistent with degenerative arthritis, and minor changes and involvement in the second and third metacarpophalangeal joints and the first carpometacarpal joint.

July 2005 private treatment records note the Veteran's right hand ganglion cyst and that surgical excision was planned. 

A June 2006 private treatment records notes the Veteran had a ganglion cyst removed from the back of his middle finger and that he has reported some pain since.  The Veteran reported right hand weakness, but denied numbness and tingling of the hand. The provider noted the Veteran's history of arthritis, that he had full range of motion in his hand, and recommended strengthening exercises.  The provider indicated that the Veteran refused the suggestion of physical therapy. 

A March 2007 VA treatment record notes the Veteran complained of stiffness of the right hand with pain, and denied any weakness or numbness.  

April and May 2007 private treatment records show the Veteran continued to complaint of some difficulty holding on to items with his right hand.  The provider noted some impaired range of motion, impaired strength, and pain and that his right hand pain may be associated with arthritis.  Range of motion testing showed right middle finger metacarpophalangeal flexion to be 73 degrees out of 90 and extension to be 11 degrees out of 20; proximal interphalangeal flexion to be 94 out of 100 degrees; and the distal interphalangeal flexion to be 49 out of 70 degrees.  Static grip testing showed normal right hand strength. 

On July 2007 VA examination, the Veteran reported that his right hand aches, particularly in cold weather, and his ability to manipulate objects worsens in the cold.  The examiner noted the Veteran had fine pincer grip as he was able to pick up a paper clip and reassemble a pen.  The Veteran was noted to be left-handed and there was a history of overall decrease in hand strength in the right hand and no decrease of hand dexterity.  There was no ankylosis of any digit and there was no gap between the fingers and the thumb pad or the proximal transverse crease on the right hand.  Right long finger distal interphalangeal flexion was to 60 degrees with pain at the end of the motion, proximal interphalangeal flexion was to 70 degrees with pain at 60 degrees, and metacarpophalangeal flexion is to 80 degrees with pain beginning at 70 degrees.  There was no additional loss of motion on repetitive use.  July 2007 X-rays showed degenerative arthritis.  The examiner noted there were no significant effect on the Veteran's usual occupation and mild or no effect on daily activities. 

An August 2007 VA treatment record shows that the range of motion of the Veteran's right middle finger was to 45 degrees.  A September 2007 VA treatment record notes that range of motion for all digits on his right hand were in the 4 out of 5 ranges. 

August 2008 X-rays showed moderate changes of osteoarthritis involving the first carpometacarpal joint.  Changes of osteoarthritis as well affected the interphalangeal joints diffusely, somewhat worse involving the second and third digits.  No acute abnormalities were seen. 

A January 2009 private treatment record indicates the Veteran reported pain and swelling and that he cannot make a tight fist.  Range of motion testing showed metacarpophalangeal flexion to 75 degrees, proximal interphalangeal flexion to 90 degrees, and distal interphalangeal flexion to 60 degrees. 

A May 2009 VA treatment record shows the Veteran reported a flare-up of arthritis affecting both of his hands.  The Veteran was encouraged to continue use of naproxen for his hand pain.  February 2010 and March 2010 VA treatment records notes that the Veteran complained of hand pain and some numbness in his thumbs.  VA treatment records continue to show occupational therapy treatment for hand pain bilaterally.

A February 2011 VA treatment record notes that the Veteran complained of increased right hand pain and swelling after falling on the ice and landing on his right hand.  VA treatment records show ongoing treatment following the February 2011 fall for bilateral hand pain.

On May 2012 VA examination, the examiner noted the diagnosis of traumatic arthritis for the right third finger.  The examiner noted the Veteran is left hand dominant, that there is a slight decrease in manual dexterity of the non-dominant right hand, and that he may be limited if working at a task that involves working with very tiny items on a repetitive basis.  On examination, the Veteran was able to make a fist with both hands, there was painful movement on the right hand and the right fist did not close as tightly as the left.  There was no gap between the thumb pad and the fingers and a gap of less than 1 inch between the long finger and index finger and the proximal transverse crease of the palm.  There was no limitation of extension or evidence or painful motion of the long finger.  There was pain on palpitation bilaterally, hand grip was noted to be 4 out of 5, and there was no evidence of ankylosis.  

On June 2014 VA examination, traumatic arthritis as residual of right long finger compound fracture was noted.  The Veteran reported dropping things with his right hand and difficulty picking things up.  He reported that his loss of function does not change with repetitive motion and that he does experience pain and tingling in his fingers and thumb.  The examiner noted that the Veteran is left-hand dominant and also has diagnoses of diabetes mellitus, Parkinson's disease, and carpal tunnel of both hands.  Range of motion testing did not indicate any limitation of motion or painful motion with respect to the right middle finger and there was no functional loss or functional impairment of any of the fingers.  There was a gap of less than one inch between the little finger and the thumb pad and the little finger and the proximal transverse crease of the hand.  Muscle strength was 4 out of 5 and there was no evidence of ankylosis.  The examiner noted that the Veteran is able to push and pull with his hands, has a good grip, is able to take a lid off of a jar and put it back on, and has a strong pincher grasp bilaterally.  The Veteran had tenderness over the thumb and index finger through his hand and was able to oppose all fingers and thumb with the exception of his little finger and thumb.  The examiner noted that while there was a gap between the little finger and the crease of the hand, there was an improvement in the range of motion of the index finger and the long finger from the Veteran's last examination.  

Applying these facts to the rating criteria, as detailed above, the Board finds that a rating a 10 percent rating, but no higher, is warranted for the appeal period (excluding the period encompassing a temporary total rating for convalescence).  In making this determination, the Board notes that the Veteran has consistently showed evidence of painful motion with traumatic arthritis throughout the appeal period with warrants a 10 percent rating.  

Considering other applicable Diagnostic Codes, while the evidence shows the Veteran has manifested limitation of motion in his fingers at various points during the appeal period, his right finger disability has not been manifested by ankylosis, or symptoms that rise to the level of ankylosis, as he has consistently demonstrated movement in all of his fingers throughout the appeal period.  In this regard, the Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As a result, DCs 5216 through 5227 do not apply to the Veteran's claim, as they evaluate ankylosis of the individual and multiple digits. 

After reviewing the evidence, the Board finds that DC 5228 does not assist the Veteran in obtaining a higher rating.  Indeed, while the evidence reflects there was limitation of motion in the right thumb at the June 2014, the evidence does not reflect that, when attempting to oppose the fingers to his thumb, there was a gap of one or more inches between the thumb pad and finger, to warrant a separate compensable rating.  

Similarly, the Board finds that DC 5229 does not assist the Veteran in obtaining a higher rating.  While evidence shows mild to moderate limitation of motion in the Veteran's right index and long finger joints, there is no evidence showing that the Veteran had a gap of greater than one inch between the finger and the proximal crease of the hand such to warrant a separate 10 percent rating for limitation of motion. 

The Board also notes that, while the Veteran also has demonstrated limited motion in his right little fingers, only noncompensable ratings are assignable under DC 5230, which do not assist the Veteran in obtaining a higher rating for his service-connected right hand/finger disability.  Therefore, even when considering the Veteran's limitation of motion of his fingers individually and collectively, the Board finds a rating higher than 10 percent is not warranted, including as a result of pain. In this context, the Board notes that, throughout this appeal, the Veteran has described symptoms of pain and weakness in the hand and fingers, and that painful motion has been noted on objective examination, including after repetitive motion.  Even with pain and after repetitive motion, the Veteran has demonstrated movement in his hand/fingers which warrants a noncompensable rating under the applicable DCs.

In summary, absent probative evidence of record that his service-connected right middle finger disability causes ankylosis of any of his digits, limitation of motion of the thumb or fingers to a compensable degree, or an actual amputation of any digit, a higher rating above 10 percent is not warranted under the Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.  See 38 C.F.R. § 4.71a.  In making the above determinations, the Board fully considered the evidence of functional impairment as directed by DeLuca and the painful motion was considered in the partial grant provided by this decision.

Finally while the Veteran is currently rated under Diagnostic Code 5010, for traumatic arthritis, arthritis does not provide a basis to increase the Veteran's evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  A 20 percent rating for arthritis would not be appropriate because the evidence of record does not demonstrate X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.45(f) (for the purpose of rating disability from arthritis, the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered to be a group of minor joints). 

Other Considerations:

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's finger disability is manifested by limitation of motion and pain.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's finger disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id. 

ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent only, the appeal is granted.

From June 10, 2005 and throughout the appeal period, a 10 percent rating, but no higher, is granted for residuals of a right middle finger compound fracture, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Initially, with respect to the claims for increased ratings for PTSD, a left ankle disability, and bilateral hearing loss, the Board notes that the AOJ added additional pertinent evidence (to include VA treatment records and May 2012 VA PTSD, Peripheral Nerves, and Audiological examinations) to the Veteran's electronic record since its most recent March 2012 supplemental statements of the case on these issues.  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  

In the case at hand, the AOJ noted the May 2012 VA examinations in a September 2012 rating decision, but did not readjudicate the matters after review of this pertinent evidence or issue a supplemental statement of the case.  Pursuant to 38 C.F.R. § 19.31 and 19.37, the Board finds it necessary to remand these claims for readjudication and issuance of a supplemental statement of the case.  

Furthermore, at the December 2014 Board hearing, the Veteran indicated that his left ankle, hearing loss, and PTSD disabilities have worsened since his last VA examination.  In light of the allegations of worsening, contemporaneous examinations to assess his left ankle disability (and peripheral neuropathies), PTSD, and hearing loss are necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran should also be scheduled for an examination to determine the nature and etiology of his low back disability, specifically is such related to the Veteran's documented fall in service and whether the Veteran's left ankle disability caused or aggravated the low back disability.  The only VA examination of record addressing low back symptom was in 2002 wherein the examiner opined that the Veteran's low back problems were not related to his left ankle disability, but did not comment on whether the low back disability is related to the injury in service itself, address the Veteran's statements that his back has hurt since the injury, or consider whether the Veteran's ankle disability aggravated the Veteran's low back disability.  In light of the above, a new examination of the Veteran to determine the etiology of his present low back disability is needed.

Veteran testified that he participated in vocational rehabilitation through VA.  Thus, the AOJ should secure any available vocational rehabilitation records.

The Veteran contends that he is unable to work due to his service-connected disabilities.  The claim for TDIU is inextricably intertwined with the pending claims that are being remanded.  The Board must defer adjudication of the TDIU issue until the intertwined issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he has received for the disabilities on appeal and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to include all VA records that are not already associated with the record.  Specifically, the AOJ should secure any available vocational rehabilitation records. 

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.
 
2.  After completing directive #1, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should identify each symptom of PTSD found, noting its frequency and severity.  The examiner must specifically address the associated functional limitations and resulting expected impact on social and occupational functioning.

The examiner must explain the rationale for all opinions.
 
3.  After completing directive #1, the AOJ should also arrange for appropriate examinations necessary to determine the current severity of the Veteran's left ankle disability (to include neurological and orthopedic manifestations).  The Veteran's record must be reviewed by the examiner(s) in conjunction with the examination(s).  Any tests or studies indicated should be completed.

The examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  The examiner should specifically discuss the impact of the disability on the Veteran's ability to maintain substantially gainful employment.

The examiner should explain the rationale for all opinions, citing to supporting clinical data.

4.  After completing directive #1, the AOJ should also arrange for an orthopedic examination to determine the nature and etiology of the Veteran's low back disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide an opinion responding to the following:

 a. Please identify, by medical diagnosis, all low back disability entities found.

 b. For each low back disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to his service, to include the documented fall therein.  The examiner should specifically address the lay reports in the record that the Veteran's back has bothered him since separation from service.

c.  If any low back disability is found not to be caused by service, to include the injuries therein, please indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected left ankle disability caused OR aggravated his low back disability?

The examiner must explain the rationale for all opinions, and should specifically comment on the theories of causality/entitlement alleged by the Veteran, citing to supporting factual data and/or medical literature, as appropriate.

5.  After completing directive #1, the AOJ should also arrange for the Veteran to be examined by a VA audiologist to determine the current severity of his bilateral hearing loss disability.  Based on a review of the entire record and puretone audiometric testing with Maryland CNC speech discrimination testing, the examiner should note all pertinent features and findings needed to apply the relevant rating criteria. Specifically, the examiner should note all results of puretone audiometric testing, with puretone average thresholds and Maryland CNC speech discrimination scores (in percentages) for both ears, as well as any functional impairment reported. 

The examiner should specifically discuss the impact of the disability on the Veteran's ability to maintain substantially gainful employment.
Any medical opinions offered must include a complete rationale.

6.  Thereafter, after taking any other further development deemed necessary, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


